                          Case 1:19-mj-04200-DHH
   $2 5HY $SSOLFDWLRQIRUD6HDUFK:DUUDQW           Document 2 Filed 03/19/19 Page 1 of 2


                                        81,7(' 67$7(6 ',675,&7 &2857
                                                                        IRUWKH
                                                             District of Massachusetts
                                                         BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                ,QWKH0DWWHURIWKH6HDUFKRI
            (Briefly describe the property to be searched
             or identify the person by name and address)                           &DVH1R PM'++
6DIH 'HSRVLW %R[ QXPEHUHG  DQG ORFDWHG DW 6DQWDQGHU
     %DQN  (YHUHWW $YHQXH &KHOVHD 0$ 


                                              $33/,&$7,21)25$6($5&+:$55$17
           ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHDUFKZDUUDQWDQGVWDWHXQGHU
   SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWRQWKHIROORZLQJSHUVRQRUSURSHUW\(identify the person or describe the
   property to be searched and give its location):

    6DIH 'HSRVLW %R[ QXPEHUHG  DQG ORFDWHG DW 6DQWDQGHU %DQN  (YHUHWW $YHQXH &KHOVHD 0$ 

   ORFDWHGLQWKH                                    'LVWULFWRI         0DVVDFKXVHWWV           WKHUHLVQRZFRQFHDOHG(identify the
   person or describe the property to be seized)

    6HH $WWDFKPHQW

             7KHEDVLVIRUWKHVHDUFKXQGHU)HG5&ULP3 F LV(check one or more)
                  ✔ HYLGHQFHRIDFULPH
                  u
                  ✔ FRQWUDEDQGIUXLWVRIFULPHRURWKHULWHPVLOOHJDOO\SRVVHVVHG
                  u
                    ✔ SURSHUW\GHVLJQHGIRUXVHLQWHQGHGIRUXVHRUXVHGLQFRPPLWWLQJDFULPH
                    u
                    u DSHUVRQWREHDUUHVWHGRUDSHUVRQZKRLVXQODZIXOO\UHVWUDLQHG
             7KHVHDUFKLVUHODWHGWRDYLRODWLRQRI
               Code Section                                                         Offense Description
            86&                              &RQVSLUDF\ WR FRPPLW GUXJ WUDIILFNLQJ
            86&                              &ROOHFWLRQ RI H[WHQVLRQV RI FUHGLW E\ H[WRUWLRQDWH PHDQV

             7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV
           6HH $WWDFKHG $IILGDYLW RI )%, 6SHFLDO $JHQW 7\OHU 'HORUPH

             ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
             u
             u 'HOD\HGQRWLFHRI        GD\V JLYHH[DFWHQGLQJGDWHLIPRUHWKDQGD\V                                LVUHTXHVWHG
               XQGHU86&DWKHEDVLVRIZKLFKLVVHWIRUWKRQWKHDWWDFKHGVKHHW


                                                                                                Applicant’s signature

                                                                                         7\OHU 'HORUPH 6SHFLDO $JHQW )%,
                                                                                                Printed name and title

   6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH

   'DWH            
                                                                                                  Judge’s si
                                                                                                          signature
                                                                                                           ign
                                                                                                             gnat
                                                                                                               a uurre

   &LW\DQGVWDWH %RVWRQ 0DVVDFKXVHWWV                                     +RQ 'DYLG + +HQQHVV\ 8QLWHG
                                                                                                      QLWH
                                                                                                         HG 6WDWHV
                                                                                                            6WD
                                                                                                            6WD
                                                                                                              DWH
                                                                                                               WHV 0DJLVWUDWH
                                                                                                                   0DJLV
                                                                                                                   0D LVWU
                                                                                                                       V      -XGJH
                                                                                                Printed name
                                                                                                          me and tit
                                                                                                                 title
                                                                                                                  itle
                                                                                                                  it
                                                                                                                  itle
                                                                                                                     le
              Case 1:19-mj-04200-DHH Document 2 Filed 03/19/19 Page 2 of 2



                                           $77$&+0(17

                                       ,7(0672%(6(,=('

        ,      $OOUHFRUGVLQZKDWHYHUIRUPDQGWDQJLEOHREMHFWVWKDWFRQVWLWXWHHYLGHQFHIUXLWV

RULQVWUXPHQWDOLWLHVRIYLRODWLRQVRI86&DQG86&LQFOXGLQJ


        $      &DVKDQGFXUUHQF\DQGRWKHULWHPVRIYDOXHPDGHRUGHULYHGIURPWUDIILFNLQJLQ

LOOHJDO VXEVWDQFHV RU GRFXPHQWV UHODWHG WKHUHWR LQFOXGLQJ LQIRUPDWLRQ DERXW WKH ORFDWLRQ RI

ZDUHKRXVHVRURWKHUSODFHVZKHUHQDUFRWLFVPD\EHVWRUHG6XFKLWHPVLQFOXGHEXWDUHQRWOLPLWHG

WRMHZHOU\SUHFLRXVPHWDOVWLWOHVGHHGVPRQHWDU\QRWHVUHJLVWUDWLRQVSXUFKDVHRUVDOHLQYRLFHV

EDQNUHFRUGVRUDQ\RWKHUSDSHUVFRQFHUQLQJILQDQFLDOWUDQVDFWLRQVUHODWLQJWRWKH7DUJHW2IIHQVHV

        %      'RFXPHQWV HYLGHQFLQJ WKH FROOHFWLRQ RI GHEWV LQFOXGLQJ OHGJHUVOLVWV RI QDPHV

DPRXQWVRZHGJDPEOLQJRUEHWWLQJILJXUHVLQYRLFHVDQGRWKHUSDUDSKHUQDOLDXVHGRUDFTXLUHGWR

IDFLOLWDWHWKHFROOHFWLRQRIGHEWVRUWKHGLVWULEXWLRQRIQDUFRWLFV

        &      :HDSRQVRIDQ\NLQGLQFOXGLQJNQLYHVDQGILUHDUPV

       

                 

                                                         
